Case 1:17-cr-00101-LEK Document 648 Filed 11/20/19 Page 1 of 2                 PageID #: 5550

                                 MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101-LEK
 CASE NAME:               USA vs. (1) Anthony T. Williams,


       JUDGE:       Leslie E. Kobayashi

       DATE:        11/20/2019


COURT ACTION: EO: ORDER DENYING DEFENDANT’S “MOTION FOR
GOVERNMENT TO PROVIDE EVIDENCE THAT ANYONE WHO HAS
PASSED THE BACKGROUND CHECK TO VISIT PRIVATE ATTORNEY
GENERAL ANTHONY WILLIAMS IS A SECURITY RISK OR CONCERN,”
FILED 11/12/19

        On November 12, 2019, pro se Defendant Anthony T. Williams (“Williams”) filed
his “Motion for Government to Provide Evidence that Anyone Who Has Passed the
Background Check to Visit Private Attorney General Anthony Williams Is a Security
Risk or Concern” (“11/12 Motion”). [Dkt. no. 638.] Williams contends his acquaintance,
Ms. Rosy Thomas, was previously permitted to visit him at Federal Detention Center-
Honolulu (“FDC-Honolulu”), a Federal Bureau of Prisons facility, but has since been
denied entry as a visitor and was told it was because she is a security concern. Williams
seeks the following relief: “The undersigned demands that the government be ordered to
provide documented evidence and proof that Ms. Thomas is a security concern to deny
her visitation with the undersigned, when she had previously been approved and was
visiting without incident.” [11/12 Motion, Decl. of Counsel, Exh. A at 3.]

       First, Williams is incarcerated, serving sentence imposed in Florida. See Order
Granting Government’s Motion to Detain Def. Without Bail, filed 4/6/18 (dkt. no. 189),
at 2. Curtailment of his freedom of association is consistent with incarceration. See
Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (“The very object of imprisonment is
confinement. Many of the liberties and privileges enjoyed by other citizens must be
surrendered by the prisoner.”). More importantly, Williams has not shown how the
alleged prison procedure (that is, denying visitation with Ms. Thomas) serves no
penological goal. See Turner v. Safley, 482 U.S. 78, 89 (1987) (explaining that, “when a
prison regulation impinges on inmates’ constitutional rights, the regulation is valid if it is
reasonably related to legitimate penological interests”); Friedman v. Arizona, 912 F.2d
328, 331-33 (9th Cir. 1990) (analyzing whether prison regulation served a legitimate
penological interest). The Religious Land Use and Institutionalized Persons Act
(“RLUIPA”), 42 U.S.C. § 2000cc, et seq., “mandates a stricter standard of review for
Case 1:17-cr-00101-LEK Document 648 Filed 11/20/19 Page 2 of 2               PageID #: 5551

prison regulations that burden the free exercise of religion than the reasonableness
standard under Turner.” Shakur v. Schriro, 514 F.3d 878, 888 (9th Cir. 2008). Williams
states Ms. Thomas has “ministerial credentials that were verified by Chaplain Uraski.”
[11/12 Motion, Decl. of Counsel, Exh. A at 2.] However, because Williams has not
established that Ms. Thomas’s exclusion from FDC-Honolulu as created a substantial
burden on the free exercise of his religion, RLUIPA’s higher standard of review does not
apply. See Shakur, 514 F.3d at 889 (“Once the plaintiff establishes that the challenged
. . . action substantially burdens his religious exercise, the government bears the burden of
establishing that the regulation serves a compelling government interest and is the least
restrictive means of achieving that interest.”).

      Second, Williams’s disagreement with the prison procedure must be grieved
administratively. See 42 U.S.C. § 1997e(a). Thus, Williams is required to properly
exhaust his administrative grievance process. See Woodford v. Ngo, 548 U.S. 81, 84-85
(2006). He has not.

       For the foregoing reasons, the 11/12 Motion is HEREBY DENIED.



       IT IS SO ORDERED.




Submitted by: Agalelei Elkington, Courtroom Manager
